Citation Nr: 0603106	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
diabetic retinopathy and assigned a non-compensable 
disability evaluation effective from August 6, 2002.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected diabetic retinopathy, 
from zero to 10 percent disabling, effective from July 15, 
2002, by a March 2003 rating decision.  Because he continues 
to disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).

With regard to the issue of entitlement to an increased 
evaluation for diabetes mellitus, currently evaluated as 20 
percent disabling, the Board notes that the veteran has not 
yet perfected an appeal following the issuance of a Statement 
of the Case in December 2005.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's diabetic retinopathy has been 
manifested by best corrected distant vision of 20/30 in the 
left eye and 20/100 in the right eye in July 2002, 20/40 in 
the left eye and 20/60 in the right eye in April 2003, 20/25 
in the left eye and 20/70 in the right eye in March 2004, and 
20/20 in the left eye and 20/50 in the right eye in August 
2005, with full visual fields and no diplopia or double 
vision.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for service-connected diabetic retinopathy have not been met 
at any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 4.84a, Diagnostic Codes 
6077, 6078, 6079, 6080, 6090 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA). In the present case, a 
substantially complete application for the veteran's claim of 
entitlement to service connection was received in August 
2002.  In a September 2002 rating decision of the RO, the 
veteran was granted entitlement to service connection for his 
diabetic retinopathy.  In a March 2003 Statement of the Case, 
the RO denied a disability rating greater than 10 percent for 
the veteran's service-connected disability.  Only after that 
rating action and SOC were promulgated did VA, on May 27, 
2003, and again on May 6, 2004, and November 15, 2004, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claims, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in December 
2005.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, records from the Social 
Security Administration, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA and the veteran attempted to obtain records 
regarding the veteran's hospitalization from January 2000 to 
present from the Eye Center of Oak Ridge, but VA received 
information that the facility had no records referable to the 
veteran.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in November 2001, April 2003, 
and August 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the March 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, records from the Social Security 
Administration, VA medical records of treatment of the 
veteran from December 2000 to May 2005, private medical 
records of treatment of the veteran from September 2000 to 
March 2004, and the reports of VA examinations of the veteran 
in November 2001, April 2003, and August 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding the veteran's claim.

The veteran has disagreed with the disability rating assigned 
for his service-connected diabetic retinopathy.  Because this 
appeal is from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date for the grant of service connection, 
the veteran's diabetic retinopathy has been evaluated as 10 
percent disabling under Diagnostic Code 6079 for corrected 
distant vision of 20/50 in one eye and 20/40 in the other 
eye.  38 C.F.R. §§ 4.75, 4.84a, Code 6079 (2005).

A 20 percent evaluation is assigned when corrected distant 
visual acuity is 20/200 in one eye and 20/40 in the other eye 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6077, 6078 (2005).

The veteran's diabetic retinopathy has been treated with 
focal laser treatment and intravitreal steroids in both eyes.  
Since the effective date of the grant of service connection, 
the veteran's corrected distant visual acuity based upon 
private or VA examinations has been shown to be 20/30 in the 
left eye and 20/100 in the right eye in July 2002, 20/40 in 
the left eye and 20/60 in the right eye in April 2003, 20/25 
in the left eye and 20/70 in the right eye in March 2004, and 
20/20 in the left eye and 20/50 in the right eye in August 
2005.  None of these findings warrants a disability rating 
greater than 10 percent.  Indeed, were the Board to apply the 
rating criteria strictly, only the April 2003 results would 
even warrant a compensable evaluation.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  The veteran has 
shown no visual field deficit to warrant a higher rating 
under Diagnostic Code 6080.  On examination in August 2005 
the veteran had full visual fields.  Nor is there evidence 
that the veteran has diplopia or double vision to warrant a 
higher rating under Diagnostic Code 6090.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of a disability rating greater than 10 
percent for diabetic retinopathy at any time since the 
effective date of the grant of service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
notes first that the schedular evaluations for the disability 
in this case are not inadequate.  Higher ratings are provided 
for impairment due to eye disabilities; however, the medical 
evidence reflects that those manifestations are not present 
in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent periods of hospitalization for his 
service-connected disability.

It is undisputed that the veteran's service-connected 
disability would have an adverse effect on any employment, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  Given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of the issues of higher ratings to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating greater than 10 percent 
for diabetic retinopathy at any time since the effective date 
of the grant of service connection is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


